DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent number 11,161,353 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 8 a kiosk system for personalizing an article, wherein the article comprises an item to be personalized assembled with components of packaging in a pre- hooped configuration, the system comprising:Page 2 of 7Appl. No. 17/501,609Attorney Docket No.: 107136-1261641Amdt. dated March 9, 2022 
 	Response to Office Action of December 29, 2021a housing; 
 	a personalization system within the housing comprising a plurality of system components configured for personalizing the article; 
 	a conveying system within the housing and configured to transfer the article in the pre- hooped configuration between the system components; and 
 	a control system configured to receive a personalization order and in response control the system components of the personalization system and the conveying system so that the article is personalized without human intervention once within the housing; 
 	wherein the conveying system comprises one or more of: a robotic arm, a conveyor belt, a tracked vehicle, a trackless vehicle, a jig, and a platen; 

 	wherein the trackless vehicles are self-powered, 
 	wherein the control system is configured to wirelessly control the trackless vehicles,
 	wherein the control system is configured to instruct the trackless vehicles to transfer the article between the plurality of system components.

4.	The Applicant also disclosed a similar invention in claim 15 with a kiosk system for personalizing an article, wherein the article comprises an item to be personalized assembled with components of packaging in a pre-hooped configuration, the system comprising: 
 	a housing; 
 	a direct to garment printing system (DTG system) within the housing comprising system components comprising a pretreatment system configured to apply pretreatment solution to the article, and a direct to garment printer configured to print a personalization onto the article; Page 4 of 7Appl. No. 17/501,609Attorney Docket No.: 107136-1261641 Amdt. dated March 9, 2022 Response to Office Action of December 29, 2021 
 	a conveying system within the housing and configured to transfer the article in the pre- hooped configuration between the system components of the DTG system; and 
 	a control system configured to receive a personalization order and in response control the system components of the personalization system and the conveying system so that the article is personalized without human intervention once within the housing, 
 	wherein the pretreatment system comprises a plurality of dispensing heads configured to selectively dispense the pretreatment solution from any combination of one or more of the plurality of dispensing heads in order to apply the pretreatment solution to only a sub-portion of the article based on a location on the article indicated in the personalization order.

a double patenting rejection based on the Thammasouk et al. prior art has been obviated by the Terminal Disclaimer recorded above.

6.	U.S. Patent publication number 10,189,278 to Friedrich et al. disclosed a similar invention in Fig. 6. Unlike in the instant application, Friedrich et al. are silent about “wherein the conveying system comprises one or more of: a robotic arm, a conveyor belt, a tracked vehicle, a trackless vehicle, a jig, and a platen; wherein the conveying system comprises a plurality of trackless vehicle, wherein the trackless vehicles are self-powered, wherein the control system is configured to wirelessly control the trackless vehicles, wherein the control system is configured to instruct the trackless vehicles to transfer the article between the plurality of system components”. Friedrich et al. are also silent about “wherein the pretreatment system comprises a plurality of dispensing heads configured to selectively dispense the pretreatment solution from any combination of one or more of the plurality of dispensing heads in order to apply the pretreatment solution to only a sub-portion of the article based on a location on the article indicated in the personalization order”.

7.	U.S. Patent application publication number 2015/0059632 to Amakawa et al. also disclosed a similar invention in Figs. 6 and 10. Unlike in the instant application, Amakawa et al. are silent about “wherein the conveying system comprises one or more of: a robotic arm, a conveyor belt, a tracked vehicle, a trackless vehicle, a jig, and a platen; wherein the conveying system comprises a plurality of trackless vehicle, wherein the trackless vehicles are self-powered, wherein the control system is configured to wirelessly control the trackless vehicles, wherein the control system is configured to instruct the trackless vehicles to transfer the article between the plurality of system components”. Amakawa et al. are also silent about “wherein ”.

8.	U.S. Patent application publication number 2010/0129789 to Self et al. also disclosed a similar invention in Figs. 1 and 2. Unlike in the instant application, Self et al. are silent about “wherein the conveying system comprises one or more of: a robotic arm, a conveyor belt, a tracked vehicle, a trackless vehicle, a jig, and a platen; wherein the conveying system comprises a plurality of trackless vehicle, wherein the trackless vehicles are self-powered, wherein the control system is configured to wirelessly control the trackless vehicles, wherein the control system is configured to instruct the trackless vehicles to transfer the article between the plurality of system components”. Self et al. are also silent about “wherein the pretreatment system comprises a plurality of dispensing heads configured to selectively dispense the pretreatment solution from any combination of one or more of the plurality of dispensing heads in order to apply the pretreatment solution to only a sub-portion of the article based on a location on the article indicated in the personalization order”.

9.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853